Case 1:20-cv-00473-CG-N Document 8 Filed 12/14/20 Page 1 of 2           PageID #: 44




                IN THE UNITED STATES DISTRICT COURT
               FOR THE SOUTHERN DISTRICT OF ALABAMA
                         SOUTHERN DIVISION

TEMETRA ANTONIO WINSTON,                   )
BOP #17560-003,                            )
                                           )
       Petitioner,                         )
                                           )
vs.                                        )   CIVIL ACTION NO. 20-0473-CG-N
                                           )
WARDEN, FCI MEMPHIS,                       )
MEMPHIS, TENNESSEE,                        )
                                           )
       Respondent.                         )

                                      ORDER

      After due and proper consideration of the issues raised, and there having

been no objections filed, the Report and Recommendation of the Magistrate Judge

(Doc. 7) made under 28 U.S.C. § 636(b)(1)(B)-(C), Rule 8(b) of the Rules Governing §

2254 Cases in the United States District Courts, and S.D. Ala. GenLR 72(a)(2)(R),

and dated November 16, 2020, is ADOPTED as the opinion of this Court.

      Accordingly, it is ORDERED that Petitioner Temetra Antonio Winston’s

operative petition for a writ of habeas corpus under 28 U.S.C. § 2241 (Doc. 3) is

DISMISSED without prejudice for lack of subject-matter jurisdiction. The Court

also certifies that any appeal by Winston of the dismissal of the present habeas

petition would be without merit and therefore not taken in good faith. Thus,

Winston is not entitled to proceed in forma pauperis on appeal of this judgment.
Case 1:20-cv-00473-CG-N Document 8 Filed 12/14/20 Page 2 of 2        PageID #: 45




      Final judgment shall issue separately in accordance with this order and

Federal Rule of Civil Procedure 58.

      DONE and ORDERED this the 14th day of December, 2020.

                                /s/ Callie V. S. Granade
                                SENIOR UNITED STATES DISTRICT JUDGE




                                        2
